Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1,2, and 4-14 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/2022 has been entered.


Response to Arguments
With regards to claim(s) 1,2, 4-6, 8, and 12, rejected under 35 U.S.C. 102 and claim(s) 7 and 9-11 rejected under 35 U.S.C. 103, applicant's arguments have been fully considered, but are deemed moot in view of the new grounds of rejection necessitated by applicant's amendment.

Claim Objections

Claim 1 objected to because of the following informalities:  Claim 1 recites “…wherein the autonomous vehicle controller operates the vehicle in an autonomous driving mode and a manual driving mode, and the autonomous vehicle controller configured to: operate the vehicle in the autonomous driving mode;…” where “the autonomous vehicle controller configured to” appears to be grammatically incorrect and is being interpreted as the autonomous vehicle controller is configured to.  Additionally the limitation “operate the vehicle in the autonomous driving mode;” appears to be redundant as it is already stated “wherein the autonomous vehicle controller operates the vehicle in an autonomous driving mode and a manual driving mode” Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,2, 4-6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of AOI et al. (US 20180229743 A1, hereinafter known as AOI).

Urano was cited in a previous office action

Regarding claim 1 Urano teaches A vehicle comprising: 
a communication device; (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver.”)
and an autonomous vehicle controller (para [0033] “As illustrated in FIG. 1, the vehicle control system 100 according to the first embodiment includes an electronic control unit (ECU) 10 that comprehensively controls the system.”) communicatively coupled to the communication device (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver.”), wherein the autonomous vehicle controller operates the vehicle in an autonomous driving mode and a manual driving mode (para [0006] “The vehicle control system is configured to switch a driving mode of a vehicle among an automatic driving mode in which the vehicle travels by using a traveling plan created based on a predetermined target route, a transition mode in which the vehicle travels using cooperation between a driving operation of a driver of the vehicle and traveling control of causing the vehicle to travel by using the traveling plan, and a manual driving mode in which the vehicle travels based on an operation amount of the driving operation of the driver.”), and the autonomous vehicle controller configured to: 
operate the vehicle in the autonomous driving mode; (para [0083] “The vehicle control unit 16 controls the vehicle in accordance with the driving mode of the vehicle. The vehicle control unit 16 controls the vehicle by transmitting a control signal to the actuator 8. When the driving mode of the vehicle is the automatic driving mode, the vehicle control unit 16 causes the vehicle to travel automatically based on the traveling plan created by the traveling plan creating unit 13.”)
obtain a vehicle environment information; (para [0132] “As illustrated in FIG. 2, in S10, the ECU 10 of the vehicle control system 100 recognizes a vehicle state using the vehicle state recognizing unit 11 and recognizes an occupant state using the occupant state recognizing unit 12. The vehicle state recognizing unit 11 recognizes vehicle states such as the position of the vehicle, the traveling environment of the vehicle, the traveling state of the vehicle, and the device state of the vehicle. The occupant state recognizing unit 12 recognizes occupant states such as the driver state and the seat belt wearing state.” Where the vehicle state recognizing unit 11 and The occupant state recognizing unit are obtaining information on the exterior and interior environment of the vehicle)
determine whether an event is required based on the vehicle environment information; (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”)
and alert the communication device of the event, (para [0085] “When the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9.” Where the HMI is the communication device and the notification control unit is part of the vehicle controller as shown in fig. 1. The reason can be due to an event, para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”) 
wherein the alert notifies a driver of the vehicle to be prepared for a manual takeover event prior to(para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where the notification unit giving a driver a reason for switching can be interpreted as an alert that is notifying the driver to be prepared for a manual takeover even, e.g. the transition to manual mode and the event that caused it. This happens prior to the transfer to manual mode as discussed in para [0078] “when the driving mode of the vehicle is switched from the transition mode to the manual driving mode, the mode switching unit 15 performs a preset manual driving preparation process. The manual driving preparation process includes various processes for causing the driver to prepare for manual driving. The manual driving preparation process includes a process of securing a margin time until the driver starts the manual driving due to extension of the transition mode or the like. Various known processes can be employed as the manual driving preparation process.”)

While Urano teaches that in response to an undesirable condition, generate an alert notifying the driver prior to transferring to the manual driving mode, Urano does not teach, wherein the alert notifies a driver of the vehicle to be prepared for a manual takeover event prior to an undesirable condition that causes the transfer of the vehicle operation from the autonomous driving mode to the manual driving mode.
	
However Aoi teaches wherein the alert notifies a driver of the vehicle to be prepared for a manual takeover event prior to an undesirable condition that causes the transfer of the vehicle operation from the autonomous driving mode to the manual driving mode. (Fig. 1 where the driver is notified in advanced at P1 of a required manual takeover event that occurs through Z2. This is due to the undesirable autonomous driving condition of having to take an exit label EX in fig 1 and discussed in para [0051].)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Aoi to notify the driver prior to the undesirable condition that causes the manual takeover event because the driver may need time to prepare to take over driving. (Aoi para [0037] “A program according to a tenth aspect is a program for assisting automated driving of a vehicle, and causes a computer to execute detecting and notifying. In the detecting, a first position that is before, in an advancing direction, a switching zone in which a switch is made from the automated driving to manual driving is detected” … Aoi para [0038] “By executing this program, even if the driver is not involved in the driving operation during automated driving, the driver can prepare for manual driving before switching from automated driving to manual driving, and thus can promptly cope with manual driving.” )

Regarding claim 2, Urano in view of Aoi teaches The vehicle of claim 1. Urano further teaches wherein: the event is the manual takeover event based on the vehicle environment information , and the manual takeover event transfers a vehicle operation from the autonomous driving mode to the manual driving mode. (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where a change in environmental conditions detected by the vehicle cause an event is the reason that the vehicle is switched to manual mode)

Regarding claim 4, Urano in view of Aoi teaches The vehicle of claim 2. Urano further teaches wherein the manual takeover event is when an undesirable condition is determined for the vehicle operation in the autonomous driving mode. (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where the loss of GPS signals is an undesirable condition)

Regarding claim 5, Urano in view of Aoi teaches The vehicle of claim 1. Urano further teaches wherein the communication device is a wearable device. (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver. The HMI 9 includes, for example, a display and a speaker and functions as a notification device that notifies the driver of information. The HMI 9 may include a head up display (HUD) as a display. The HMI 9 performs an image output to the display and a voice output from the speaker in accordance with a control signal from the ECU 10. The HMI 9 may use a portable information terminal or a wearable device connected to the ECU 10 by radio communication as an input and output terminal. The HMI 9 may perform notification of a driver by vibration by driving a vibration actuator disposed in a seat or a wearable device.”)

Regarding claim 6, Urano in view of Aoi teaches The vehicle of claim 1. Urano further teaches wherein the communication device is a portable electronic device. (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver. The HMI 9 includes, for example, a display and a speaker and functions as a notification device that notifies the driver of information. The HMI 9 may include a head up display (HUD) as a display. The HMI 9 performs an image output to the display and a voice output from the speaker in accordance with a control signal from the ECU 10. The HMI 9 may use a portable information terminal or a wearable device connected to the ECU 10 by radio communication as an input and output terminal. The HMI 9 may perform notification of a driver by vibration by driving a vibration actuator disposed in a seat or a wearable device.” Where a wearable device is a type of portable electronic device)

Regarding claim 8, Urano in view of Aoi teaches The vehicle of claim 1. Urano further teaches wherein the alert is a notification displayed on the communication device. (para [0085] “when the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver by transmitting a control signal to the HMI 9. The notification control unit 17 notifies the driver by an image output to the display and/or a voice output from the speaker.”)

Regarding claim 12, Urano in view of Aoi teaches The vehicle of claim 1. Urano further teaches wherein the alert includes a plurality of statuses relating to the vehicle environment information and an internal operation of the vehicle. (para [0085] “when the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver by transmitting a control signal to the HMI 9. The notification control unit 17 notifies the driver by an image output to the display and/or a voice output from the speaker.” Where the reasons for switching can be based on internal operation of the vehicle “Specifically, when there is an occupant not wearing a seat belt, the second automatic driving mode execution condition has not been satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle to the transition mode. In this case, the notification control unit 17 notifies the driver that an occupant is not wearing a seat belt and thus the second automatic driving mode execution condition has not been satisfied as the reason for switching to the transition mode.” Reason for switching can also be based on the vehicle environment “the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”)

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of AOI et al. (US 20180229743 A1, hereinafter known as AOI) and Lopez-Hinojosa et al. (US 20170240110 A1, hereinafter known as Lopez-Hinojosa).

Lopez-Hinojosa was cited in a previous office action

Regarding Claim 7, Urano in view of Aoi teaches The vehicle of claim 6.

Urano in view of Aoi does not teach, wherein the portable electronic device is from a group of a smart phone, a tablet, and a laptop. 

However, Lopez-Hinojosa teaches wherein the portable electronic device is from a group of a smart phone, a tablet, and a laptop. (“The driver and/or the passenger can he then alerted to the change in condition(s) in response to transmitting the signal to the computing device (e.g., a tablet computing device, smartphone, smartwatch, other wearable device, in-vehicle system, etc.) associated with the driver and/or the vehicle passenger.” A laptop is also mentioned para [0022] “alerting the driver of the change in condition(s) in response to transmitting the signal to the computing device. As indicated previously, the computing device may be, for example, mobile electronic device such as a smartphone, tablet computing device, laptop computer and so on.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano in view of Aoi to incorporate the teachings of Lopez-Hinojosa to have the portable electronic device be from a group of a smart phone, a tablet, and a laptop because these are common portable electronic devices that can be carried by vehicle users that have the necessary hardware such as a wireless capability, display, speaker, vibration motor to receive alerts and provide them to vehicle users.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of AOI et al. (US 20180229743 A1, hereinafter known as AOI) and Modi et al. (US 20210063178 A1, hereinafter known as Modi).

Modi was cited in a previous office action.

Regarding claim 9 Urano in view of Aoi teaches The vehicle of claim 1. 

Urano in view of Aoi does not teach, wherein the alert to the communication device is a navigational information.
However Modi teaches wherein the alert to the communication device is a navigational information. (para [0006] “accordance with an aspect of the present invention, an apparatus including a receiver operative to receive data indicative of a high-risk area, a processor operative generate a first navigational route, to compare the first navigational route to the data indicative of the high-risk area, and to generate a second navigational route in response to the first navigational route including the high-risk area, and a user interface to display the second navigational route to a vehicle driver.” where the user interface can be a communication device, para [0042] “The user interface 235 may be a user input device, such as a display screen, light emitting diode, audible alarm or haptic seat located in the vehicle cabin and accessible to the driver. Alternatively, the user interface 235 may be a program running on an electronic device, such as a mobile phone, and in communication with the vehicle, such as via a wireless network.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano in view of Aoi to incorporate the teachings of Modi to alert a communication device with navigational information because it alerts the user with information regarding navigation allowing them to react to undesirable route situations potentially allowing them to avoid unsafe/inconvenient situations.

Regarding claim 11, Urano in view of Aoi and Modi teaches The vehicle of claim 9.  Modi further teaches wherein the navigational information includes a notification when the vehicle opts to take a different navigational route. (para [0006] “accordance with an aspect of the present invention, an apparatus including a receiver operative to receive data indicative of a high-risk area, a processor operative generate a first navigational route, to compare the first navigational route to the data indicative of the high-risk area, and to generate a second navigational route in response to the first navigational route including the high-risk area, and a user interface to display the second navigational route to a vehicle driver.” Where presenting the user with a second route can be interpreted as the vehicle opting to take a second route)

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of AOI et al. (US 20180229743 A1, hereinafter known as AOI), Modi et al. (US 20210063178 A1; hereinafter known as Modi), and McGavran et al (US 20160358468 A1; hereinafter known as McGavran). 

McGravran was cited in a previous office action

Regarding Claim 10 Urano in view of Aoi and Modi teaches The vehicle of claim 9. 

Urano in view of Aoi and Modi does not teach wherein the navigational information includes a vehicle estimated time of arrival at a destination is extended due to the vehicle environment information.

However McGavran teaches wherein the navigational information includes a vehicle estimated time of arrival at a destination is extended due to the vehicle environment information. (abstract “the application provides a traffic notification that is associated with the selected traffic notification type. In some embodiments, the traffic notification types include a notification (1) relating to traffic congestion along the current route, (2) relating to one or more faster routes that can replace the current route, and (3) regarding a road closure or extreme delay along the current route.” This can be due to environmental information along the path of the vehicle para [0004] “the route-obstruction notification is also provided for extreme delays along a road on the current route (due to construction, weather, accidents, traffic, etc.). Also, in some embodiments, the application provides a route-obstruction notification at the start of the route navigation in order to explain why it is not providing a particular route that takes a particular road that is closed or has extreme delay.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano in view of Aoi and Modi to incorporate the teachings of McGavran to have the navigation information include a notification of extended time of arrival because it allows the user to prepare for being late or take an alternate route preventing inconvenience

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of Yamashita et al. (US 20180093677 A1, hereinafter known as Yamashita).

Yamashita was cited in a previous office action

Regarding claim 13 Urano in view of Aoi teaches The vehicle of claim 1.

Urano in view of Aoi does not teach wherein the alert includes a user input to control a plurality of vehicle functions.

However Yamashita teaches wherein the alert includes a user input to control a plurality of vehicle functions. (para [0137] “The driving support ECU 10 repeats the display control routine every time the predetermined calculation cycle elapses. Therefore, when the target speed and the speed limit are different from each other, an inquiry is made to the driver as to whether or not to permit the speed limit to be set as the target speed. Further, when the accept operation by the driver is detected, the driver is informed of the target speed which gradually changes toward the speed limit.” Where the driver is being alerted to perform input through the display which receives the alert from the driving support ECU)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano in view of Aoi to incorporate the teachings of Yamashita to alert the driver to perform a user input to control a vehicle functions because it allows the driver to check the recognition of the vehicle such as the detected speed limit increasing safety and ensuring traffic laws are obeyed.

Regarding claim 14, Urano in view of Aoi and Yamashita teaches The vehicle of claim 13. Yamashita further teaches wherein the plurality of vehicle functions includes an increase in a vehicle speed when the vehicle is in the autonomous driving mode. (para [0137] “The driving support ECU 10 repeats the display control routine every time the predetermined calculation cycle elapses. Therefore, when the target speed and the speed limit are different from each other, an inquiry is made to the driver as to whether or not to permit the speed limit to be set as the target speed. Further, when the accept operation by the driver is detected, the driver is informed of the target speed which gradually changes toward the speed limit.” Where the speed limit is known to change on roads and the limit can be higher than the current target speed. Thus the action to change the current speed to the speed limit would be an increase in speed also shown in Figure 4. The target speed setting is for setting the RSA-ACC which can be considered an autonomous driving mode para [0129] “FIG. 4 illustrates a display control routine including the above-described processes for switching the display screen. When the mode for implementing the RSA-ACC (including the RSA-CC as described above) is selected, the driving support ECU 10 repeats the display control routine every time a predetermined calculation cycle elapses.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668